IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-94-125-CV


JACK M. WEBB, SPECIAL DEPUTY RECEIVER FOR
EMPLOYERS CASUALTY COMPANY,

	APPELLANT

vs.



ELGIN-BUTLER BRICK COMPANY, INC.,

	APPELLEE

  

FROM THE DISTRICT COURT OF BASTROP COUNTY, 335TH JUDICIAL DISTRICT

NO. 20,557, HONORABLE H. R. TOWSLEE, JUDGE PRESIDING
 


PER CURIAM

	Appellant Jack M. Webb, Special Deputy Receiver for Employers Casualty
Company, and appellee Elgin-Butler Brick Company, Inc. have filed a joint motion asking this
Court to lift the stay imposed by Texas Insurance Code article 21.28-C, section 17, and to dismiss
the appeal in accordance with the parties' settlement agreement.  See Tex. R. App. P. 59(a)(1)(A). 
The motion is granted and the stay imposed in this Court is lifted.  The judgment of the trial court
is reversed and the cause is remanded to the trial court for rendition of judgment pursuant to the
parties' settlement agreement.
	Additionally, this Court grants the motion for substitution of parties, filed on
December 8, 1994.  The motion for leave to supplement appellate record, filed in this cause on
April 29, 1994, is dismissed.


Before Chief Justice Carroll, Justices Jones and Kidd
Reversed and Remanded on Joint Motion
Filed:   December 21, 1994
Do Not Publish